Judge GREENE
concurring in the result.
I agree with the majority that the Utilities Commission did not err in ordering cellular carriers to pay access charges to local exchange companies when providing WACR to their cellular customers. I disagree, however, that the speculative evidence of alleged lost toll revenues supports the Commission’s order.
If the only justification for the Commission’s order is the alleged lost toll revenues, the position suggested by the majority, then this Court must reverse the order for being “[unsupported by competent, material and substantial evidence in view of the entire record as submitted” and for being arbitrary. N.C.G.S. § 62-94(b)(5), (6) (1989). Although the testimony before the Commission established a potential for lost toll revenues, the evidence did not quantify the amount of any such lost revenues with any competent, empirical evidence. See In re Cellular Radio Telecommunications Companies, Docket No. P-100, Sub. 79, 75 P.U.R. 4th 327, 344 (N.C.U.C., June 6, 1986) (no competent, empirical evidence to quantify lost toll revenues). Furthermore, in a subsequent reconsideration order in which the Commission concluded that access charges were inappropriate for mobile-to-mobile interCGSA traffic, the Commission reasoned that the absence of evidence of the alleged lost toll revenues prohibited a finding that the access charges be assessed because of alleged lost toll revenues. In re Tariff Filings by Raleigh/Durham MSA, Fayetteville MSA, United Telespectrum, and Centel Cellular Co. to Establish Rates for Wide Area Call Reception, Docket No. P-100, Sub. 109 at 5 (N.C.U.C., Oct. 10, 1990). The Commission’s reasoning in the reconsideration order *738applies equally to the order under consideration. Accordingly, the speculative evidence of the alleged lost toll revenues cannot provide a basis for the access charges for land-to-mobile and mobile-to-land interCGSA traffic. A contrary holding would violate N.C.G.S. § 62-94(b)(5). Furthermore, in light of the reconsideration order which does not provide for access charges for mobile-to-mobile traffic because of the absence of competent, empirical evidence of the lost toll revenues, the order, which provides for access charges for land-to-mobile and mobile-to-land traffic based on speculative alleged lost toll revenues, is an arbitrary order prohibited by N.C.G.S. § 62-94(b)(6).
Nevertheless, based upon evidence that cellular companies function like IXCs when providing WACR to their cellular customers engaged in land-to-mobile and mobile-to-land calls, the Commission concluded
when . . . [cellular companies] do provide . . . [interCGSA] service, they behave functionally like an IXC. A structure of access charges has already been erected, one of the major purposes of which is to provide support for the local network. This local network is important not only in an economic and technical sense as a gateway to landline subscribers but as a social nexus, the value of which increased as the society approaches universal service. There is no reason that cellular companies, when they behave like IXCs, should not share the costs and responsibilities of IXCs. This means payment of access charges.
In re Tariff Filings by Raleigh/Durham MSA, Fayetteville MSA, United TeleSpectrum, and Centel Cellular Co. to Establish Rates for Wide Area Call Reception, Docket No. P-100, Sub. 109 at 10 (N.C.U.C., May 11,1990). The cellular companies argue that because technology, price, size, and competition distinguish cellular carriers from IXCs, the Commission acted arbitrarily in concluding that cellular carriers behave' functionally like IXCs when providing WACR. However, various witnesses testified that in offering WACR for land-to-mobile and mobile-to-land traffic, the cellular companies operated much like IXCs because they use local exchange companies to originate and terminate calls. Accordingly, the Commission’s conclusion on this point is supported by “competent, material and substantial evidence in view of the entire record as submitted,” is not arbitrary, and supports the order that the cellular carriers *739pay to local exchange companies access charges competitive with the access charges paid by the IXCs. N.C.G.S. § 62-94(b)(5), (6). I would affirm the Commission’s order.